United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-2245
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                   Randy Stewart

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                for the Western District of Missouri - Springfield
                                 ____________

                          Submitted: February 15, 2019
                             Filed: March 6, 2019
                                 [Unpublished]
                                 ____________

Before BENTON, WOLLMAN, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.

      Randy Stewart, who was found incompetent to proceed under 18
U.S.C.§ 4241(d) on charged violations of his supervised-release conditions, appeals
the district court’s1 order civilly committing him under 18 U.S.C. § 4246, which
provides for the hospitalization of a person who is found--by clear and convincing
evidence after a hearing--to be suffering from a mental disease or defect such that his
release would create a substantial risk of bodily injury to another person or serious
damage to the property of another. See United States v. Williams, 299 F.3d 673, 676
(8th Cir. 2002). For reversal, Stewart challenges the sufficiency of the evidence
justifying his commitment.

       Having reviewed for clear error the district court’s factual determinations, see
id., we affirm. Specifically, the district court’s commitment order is supported by the
opinions of the mental health experts who assessed Stewart at the United States
Medical Center for Federal Prisoners in Springfield, Missouri--where he is presently
confined for treatment--and the opinion of the independent psychological examiner
that Stewart is suffering from a serious mental illness such that he meets the criteria
for section 4246 commitment, in part because of his history of delusions and paranoid
beliefs, his recent aggressive behaviors, his lack of insight into his mental condition
and his need for medication, his failure to remain medication-compliant while in the
community, and his continuing delusions about threats against his life despite
medication compliance. See Williams, 299 F.3d at 676-78; United States v. Ecker,
30 F.3d 966, 970 (8th Cir. 1994) (listing suggested factors in determining potential
dangerousness). We note that the Attorney General must continue its efforts to place
Stewart in a suitable state facility and prepare annual reports concerning his condition
and the need for continued commitment. See 18 U.S.C. §§ 4246(d), 4247(e)(1)(B).

      The judgment is affirmed, and counsel’s motion to withdraw is granted.
                     ______________________________

      1
      The Honorable M. Douglas Harpool, United States District Judge for the
Western District of Missouri, adopting the report and recommendations of the
Honorable David P. Rush, United States Magistrate Judge for the Western District of
Missouri.

                                          -2-